
Exhibit 10.1
 
 
 
FIRST AMENDMENT TO THE AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
"Amendment") is made and entered into effective this 25th day of January, 2019
(the "Effective Date") by and between Lifeloc Technologies, Inc. (the
"Company"), and Wayne Willkomm ("Executive").  Executive and the Company are
referred to individually as a "Party" and collectively as the "Parties."


WHEREAS, the Parties previously entered into that certain Executive Employment
Agreement dated as of January 5, 2016 (the "Initial Agreement"), as amended and
restated on October 6, 2017 (the "First Amended Agreement"), which set forth the
terms and conditions for the employment relationship between Executive and the
Company;


WHEREAS, the Parties desire to amend Section 5.3 of the First Amended Agreement,
and


WHEREAS, the Board of Directors of the Company has approved the amendment of the
First Amended Agreement in the manner reflected herein,


NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows as of the Effective Date:



1.
Addition. Section 5.3 of the First Amended Agreement is hereby amended to
reflect the addition of the following:


 
(e)   Notwithstanding the foregoing performance requirements, in the event that
the product known as SpinDx, including the marijuana breathalyzer which
incorporates SpinDx technology, has been completed and submitted to regulatory
authorities for review by or before December 31, 2019, all of the 50,000 Stock
Options will vest in full, whether or not the foregoing sales and earnings
requirements have been met.




2.
Counterparts. This Amendment may be executed in one or more facsimile,
electronic or original counterparts, each of which shall be deemed an original
and both of which together shall constitute the same instrument.


 

3.
Ratification. All terms and provisions of the Agreement not amended hereby,
either expressly or by necessary implication, shall remain in full force and
effect. From and after the date of this Amendment, all references to the term
"Agreement" in this Amendment or the First Amended Agreement shall include the
terms contained in this Amendment.





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
Effective Date.


 


COMPANY: 
Lifeloc Technologies, Inc.
 
 
EXECUTIVE:
 
By:  /s/ Vern D. Kornelsen
 
By: /s/ Wayne R Willkomm
 
Name: Vern D. Kornelsen 
Title: Chief Financial Officer
 
Wayne R. Willkomm
 
 
 
 
 










